356-/5"
                                ELECTRONIC RECORD                              3 5" 7-/5"

COA#       01-13-00775-CR                        OFFENSE:        37.1(Tamp Gov't Records)

           Raleigh Jordan v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    209th District Court


DATE:03/10/2015                   Publish: NO    TC CASE #:      1329597




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                 35*-/?
STYLE:   Raleigh Jordan v. The State of Texas         CCA#:                      357-/T
     APPBLL^MT^S                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      Q6fel/jr                                   SIGNED:                           PC:

JUDGE:       A lA                                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD